SUMMARY ORDER
Defendant-Appellant Jamar Johnson appeals from the judgment of the United States District Court for the Northern District of New York (Mordue, J.), challenging the district court’s finding that the police possessed reasonable suspicion to stop the vehicle driven by defendant-appellant.
The district court denied defendant-appellant’s pretrial motions, including his motions to suppress based on the alleged unconstitutionally of the car stop. Mr. Johnson pled guilty, without a plea agreement, to the one count against him in the indictment. He was sentenced to the statutory mandatory minimum of 84 months imprisonment, to be followed by a three-year term of supervised release. At no time in any of the proceedings did the defendant-appellant reserve the right to appeal from the denial of the defendant’s suppression motion. Mr. Johnson’s guilty plea waived his right to object to the constitutionality of the vehicle stop. See, e.g., United States v. Arango, 966 F.2d 64, 66 (2d Cir.1992). Moreover, having reviewed the proceedings and the arguments made on appeal, we find no error in the court’s determination that the vehicle stop was justified.
Accordingly, the judgment of the district court is AFFIRMED.